UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7799



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ALEXIS ANTONIO GARCIA-RIVAS, a/k/a Alex A.
Garcia,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
Chief District Judge. (CR-95-101, CA-97-168-2)


Submitted:   April 29, 1998                 Decided:   May 15, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alexis Antonio Garcia-Rivas, Appellant Pro Se. Timika Shafeek,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order dismiss-

ing his petition filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998). Appellant's case was referred to a magistrate judge pursuant

to 28 U.S.C. § 636(b)(1)(B) (1994). The magistrate judge recom-

mended that relief be denied and advised Appellant that failure to
file timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Appellant failed to object to the magistrate

judge's recommendation.
     The timely filing of objections to a magistrate judge's recom-

mendation is necessary to preserve appellate review of the sub-

stance of that recommendation when the parties have been warned

that failure to object will waive appellate review. Wright v.
Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas
v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate review

by failing to file objections after receiving proper notice. We

accordingly deny a certificate of appealability and dismiss the
appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2